798 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.GOLDLINE LABORATORIES, Defendant-Appellee.
No. 86-3382.
United States Court of Appeals, Sixth Circuit.
July 28, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Appellant is appealing from the magistrate's order which denied appellant's request to proceed in forma pauperis.  It does not appear that the magistrate was vested with plenary power to dispose of the action within the meaning of 28 U.S.C. Sec. 636(c)(1).  The "order" denying in forma pauperis status is not subject to an immediate appeal.   Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1964).


2
It is ORDERED that this appeal be and hereby is dismissed.